Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 15/831684 filled on 08/02/2021.
Claims 1, 7, and 13 have been amended.
Claims 21-22 have been added new. 
Claims 1-22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-6), and machine (claims 7-20), which recite steps of identifying profile fields of a patient profile, identifying profile data items and parameters for each field, generating a patient summary, determining a context of a patient, determining weighting assignments, populating the profile fields with the profile data items, and rendering the patient summary wherein only context relevant data is rendered.  
 See MPEP 2106.04 II Certain Methods of Organizing Human Activity, D. Concepts related to tracking or organizing information.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-12, and 14-20, reciting particular aspects of how patient data may be weighted and organized, generating a timeline for patient-doctor interaction, and determining a location of a doctor corresponding to a patient profile, amounts to methods of organizing human activity).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor configured to perform a set of instructions amounts to invoking 
add insignificant extra-solution activity to the abstract idea (such as recitation of determining a location of a doctor amounts to mere data gathering, recitation of storing journal information in a database amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract idea of collecting information, manipulating it, and displaying certain results of the collection and analysis to data related to patient or healthcare information, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-6, 8, 10-12, 14, and 16-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 8-12, and 14-18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 4-6, 8, 10-12, 14, and 16-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a patient profile and doctor-patient timeline, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing journal information in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as claims 2-6, 8-12, and 14-20, additional limitations which amount to elements that have been recognized as well-understood, 

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (US. Pub. No. 2017/0124269 A1) in view of Csurka (US Pub. No. 2014/0350961 A1) in view of MAHONEY (US 2016/0275254 A1)
Regarding claims 1, 7, and 13, McNair teaches a method comprising:
Generating a synthesized context-aware rendition of a patient summary from the profile data items and the profile data parameters, wherein the generating includes determining a context of a patient, wherein the context includes at least one of a patient geographic location, a current season, or a patient travel history
McNair teaches generating context-aware support information to clinicians by using patient care information ([0004]) and relevant clinical concepts (equivalent to determining a context; [0064]), and using information such as a patient’s location in determining the context ([0048] wherein a patient a particular location is taught). McNair does not explicitly teach wherein the location is of a geographic location however Mahoney teaches in Para. 41 patient geographic location and travel data is monitored and tracked).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair to 

	McNair further teaches:

Rendering the synthesized context-aware rendition of the patient summary in a context-aware view for a doctor-patient interaction, wherein only context relevant data is rendered
[0088] and Fig. 3A teach only the context-aware data (referred to as “concepts” by McNair) are assembled into consumable content to be used as patient information (equivalent to a patient summary).
McNair does not explicitly teach, but Csurka teaches
Identifying profile fields of a patient profile
Csurka teaches using OCR and metadata to recognize dates and locations, information about the practitioner, handwritten text, and images (equivalent to profile fields; [0065])
Identifying profile data items and profile data parameters for each profile field
Csurka teaches retrieving the information found in the profile fields (equivalent to profile data items and profile data parameters; [0065])
Dynamically determining weighting assignments for the profile data items, and the profile fields in relation to the context
Csurka teaches weighting assignments are determined for elements extracted from the patient profile (such as the dates, locations, and other information in [0065]) in relation to the context ([0076])
populating the profile fields with the profile data items
Csurka teaches populating profile fields in a patient summary with the retrieved profile data items ([0038] and Fig. 5)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair to have incorporated the weighting and profile system of Csurka with the motivation to express whether certain data are relevant to a patient or not, as observed by Csurka in [0076].
Regarding claims 2, 8, and 14, McNair and Csurka teach the limitations of claims 1, 7, and 13. Csurka further teaches:
In response to determining the weighting assignments in relation to the context, assigning weights to the profile data items, the profile data parameters, and knowledge/reference data items.
[0076] teaches weighting assignments are determined in relation to the context to mark the relevance of patient profile elements and other data
[0079] teaches the weight values are aggregated with their corresponding data elements in the patient profile

Regarding claims 3, 9, and 15, McNair, Mahoney, and Csurka teach the limitations of claims 2, 8, and 14.  Csurka further teaches:
wherein determining the weighting assignments is determined based on a frequency of use, 
[0085] teaches the weighting assignments depends on frequency of use
a latest use,
[0065] teaches the weighting assignments depends on the date of use
determination of various heat maps to understand usage and behavior, 
[0089] teaches the weighting assignments depends on determination of frequency histograms to understand usage and behavior
location, 
[0100] teaches the weighting assignments depends on location
specialty, 
[0100] teaches the weighting assignments depends on specialty
and current condition of the patient
[0104] teaches the weighting assignments depends on condition of the patient
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to have incorporated the weighting system of Csurka with the motivation to express whether certain data are relevant to a patient or not, as observed by Csurka in [0076].
Regarding claims 4, 10, and 16, McNair, Mahoney, and Csurka teach the limitations of claims 3, 9, and 15.  Csurka further teaches:
Generating an interactive time-line view for a doctor-patient interaction from an observation profile
[0134] and Fig. 5 teach generation of an interactive timeline for doctor-patient interaction in an observation profile
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the timeline of Csurka with the motivation to show changes in a patient’s condition over time, as observed by Csurka in [0134].
Regarding claims 5, 11, and 17, McNair and Csurka teach the limitations of claims 4, 10, and 16.  Csurka further teaches:
the observation profile changes in vitals, inputs, outputs in response to change in dosage of prescribed medicine, in response to change in filtering parameters for labs, vitals, and diagnostics
[0134] and Fig. 5 teach the observation profile changes in response to changes in patient medications and changes in filtering parameters for lab results, vitals, and diagnostics
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the timeline of Csurka with the motivation to show changes in a patient’s condition over time, as observed by Csurka in [0134].
Regarding claims 6, 12, and 18, McNair, Mahoney, and Csurka teach the limitations of claims 1, 7, and 13.  Csurka further teaches:
Determining a location of a doctor corresponding to the patient profile assessing a smart synthesized system, 
[0100] teaches determining the location of a doctor corresponding to the patient profile based on certain factors
wherein factors in determining the location of the doctor include care settings, 
[0026] teaches one such factor may be patient treatments
seasons, 
[0030] teaches another such factor may be patient event dates
external conditions, 
[0028] teaches another such factor may be external conditions, such as other conditions from different stages in the patient’s life
and seriousness of the condition of the patient
[0029] teaches another such factor may be numerical values which denote the seriousness of the condition of the patient
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to have incorporated the location determination of Csurka with the motivation to locate a doctor who specializes in relevant forms of treatment, as observed by Csurka in [0100].

Claim 21 and 22 recite substantially similar limitations as already addressed in claim 1, and hence are rejected for similar rationale as noted above. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (US. Pub. No. 2017/0124269 A1) in view of Csurka (US Pub. No. 2014/0350961 A1), in view of Mahoney (US 2016/0275254 A1) and in further view of Zakim (US Pat. 7,379,885).
Regarding claim 19, McNair, Mahoney, and Csurka teach the limitations of claim 13.  McNair, Mahoney, and Csurka do not explicitly teach, but Zakim teaches:
Storing, in an information database, journal information relating to diseases and treatment plans for the diseases, and case studies’ information relating to the disease and treatment plans
Col. 24, ln. 14-15 teaches storing, in a database, journal information relating to treatment plans and case studies related to a patient’s medical condition

Regarding claim 20, McNair, Mahoney, and Csurka teach the limitations of claim 17.  McNair and Mahoney does not explicitly teach, but Csurka and Zakim teach:
Displaying, on the interactive time-line view, the changes in vitals, intake output, labs, or similar data in an empirical format and a predictive format
Fig. 5 of Csurka teaches displaying an interactive timeline view with changes in vitals, lab results, and other similar data in an empirical format
Col. 34, ln. 7-10 of Zakim teaches a predictive format for the patient data
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the interactive timeline of Csurka and the predictive format of Zakim with the motivation to predict the outcomes of various treatments performed on patients.

Response to Arguments and Amendments

Applicant arguments with respect to the 112 rejection have been found persuasive and hence the 112 rejection has been withdrawn.
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action. The 
Applicant argues the 101 rejection. The applicant argues that the claims include additional elements that would integrate any alleged abstract idea into a practical application by their technical improvements in the fields of medical administration and graphical user interfaces. The additional steps recite a specific manner of automatically synthesizing data and context to populate field, and enable intuitive patient medical information views to ensure clinicians spend as little time as possible to find relevant in the context of the patient and his/her history.  The Examiner respectfully disagrees. The claims do not provide a technical improvement. The claims recite conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. Generally linking the use of a judicial exception to a particular technological environment of field of use does not intergrade the judicial exception into a practical application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686